Name: Decision of the EEA Joint Committee No 11/1999 of 29 January 1999 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  European Union law;  energy policy
 Date Published: 2000-02-10

 Avis juridique important|22000D0210(11)Decision of the EEA Joint Committee No 11/1999 of 29 January 1999 amending Annex XIII (Transport) to the EEA Agreement Official Journal L 035 , 10/02/2000 P. 0042 - 0042DECISION OF THE EEA JOINT COMMITTEENo 11/1999of 29 January 1999amending Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 121/98 of 18 December 1998(1);Whereas the Eighth Directive 97/44/EC of the European Parliament and of the Council of 22 July 1997 on summertime arrangements(2), is to be incorporated into the Agreement;Whereas due to its geographical situation Iceland is applying the Greenwich Mean Time (GMT) throughout the year,HAS DECIDED AS FOLLOWS:Article 1The text of point 68b (Seventh Directive 94/21/EC of the European Parliament and of the Council) in Annex XIII to the Agreement shall be replaced by the following: "397 L 0044: Eighth Directive 97/44/EC of the European Parliament and of the Council of 22 July 1997 on summertime arrangements (OJ L 206, 1.8.1997, p. 62).The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation:This Directive shall not apply to Iceland."Article 2The texts of Eighth Directive 97/44/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 30 January 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 29 January 1999.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 297, 18.11.1999, p. 50.(2) OJ L 206, 1.8.1997, p. 62.